Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  In claim 10 line 3 it appears there is a typographical error where “to perform operation comprising” should be corrected to “to perform operations comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plianos et al. (US 20190100208 A1; hereinafter known as Plianos).

Regarding claim 1, Plianos teaches A method, comprising: providing, to a vehicle control module, a control command identifying one or more vehicle actions to be performed by the vehicle control module to control a position of an autonomous vehicle (AV) with respect to an external environment;
{Para [0088-0089] “A plurality of coasting profiles are generated 112 for the vehicle. Each coasting profile has an initial speed associated with it, and is based on a starting point on a predicted vehicle path. The predicted vehicle path is the current most likely path that the vehicle will take based on, for example, a satnav route that is being followed autonomously, semi-autonomously, or manually by the vehicle's driver. In each case, a prime mover (not shown) will at least partly be controlled by the vehicle in view of the cruise control or driver assist function being engaged.”… “the target speed range when in a non-coasting mode may comprise a hard limit above and below a nominal cruise control speed.”
Where the cruise control being on before coasting can be considered a control command that is controlling the speed of a vehicle. By controlling speed position over time of the vehicle relative to the external environment is being controlled.
}
determining whether one or more conditions pertaining to the position of the AV with respect to the external environment are satisfied;
{Para [0174] “In the embodiment illustrated, the coasting signal is sent at the point on the current path of the vehicle corresponding with the starting point of the selected coasting profile.”
Where a starting point position is needs to be satisfied before the coasting mode can be engaged
}
and responsive to determining that the one or more conditions pertaining to the position of the AV with respect to the external environment are satisfied, providing, to the vehicle control module, a first instruction that permits the vehicle control module to deviate from the one or more vehicle actions identified in the control command and to perform an energy saving action with respect to the AV.

{
Para [0174-0175] “In the embodiment illustrated, the coasting signal is sent at the point on the current path of the vehicle corresponding with the starting point of the selected coasting profile.”… “Upon receipt of the coasting signal, the cruise control module 162 adopts a wider speed range, such as +2 km/h and −4 km/h, thereby allowing greater increases and decreases in vehicle speed before intervention. The torque management module 168 may instruct the transmission controller module 176 to place the car's transmission into neutral, and/or disengage a clutch to disconnect drive from the IC engine. Alternatively or in addition, the IC engine may be turned off via the IC engine actuation and controller module 172. Any or all of the modules within the vehicle and road module may be controlled to cause the vehicle to coast, in accordance with the definition of coasting given above.”
Where the widening of the allowable speed profile can be considered a deviation that allows for the saving of energy as the vehicle can be shifted into neutral of even the engine may be turned
Where the modules controlling the various mechanical subsystems of the vehicle such as transmission and motor/engine can be considered vehicle control module(s).
}


Regarding claim 3, Plianos teaches The method of claim 1, further comprising: prior to providing the first instructions to the vehicle control module, determining that deviating from the one or more vehicle actions identified in the control command and performing the energy saving action with respect to the AV is more energy efficient than performing the one or more vehicle actions without deviation and continuing with a planned trajectory of the AV.
{Para [0055] “The means for identifying the at least one coasting profile may be configured to select a coasting profile that maximises a coasting distance and/or coasting time. Maximising coasting distance and/or coasting time may improve fuel efficiency.”

Para [0121] “It will be understood that where coasting involves regenerative braking or reduced drive (electrical motors), and/or turning off the engine or engine braking (internal combustion engine), these mechanisms may be deployed in such a way that the deceleration they cause is less than that which would result from any prior art uses of such mechanisms. For example, regenerative braking is generally employed in a way that maximises the amount of energy that may be recovered, within the context of a maximum braking profile for vehicle user comfort. In the present case, the amount of regenerative braking (and/or the reduced drive) may be selected such that the amount of regenerated energy during any regenerative phase is less than the maximum possible had coasting not been employed. When considered over the entire coasting period, however, the net energy position is improved—i.e., coasting results in less energy being used in total, compared with allowing maximal regenerative braking under the maximum braking profile without coasting.”
}

Regarding claim 5, Plianos teaches The method of claim 1, wherein the energy saving action comprises at least one of a disengagement of a powertrain of the AV, a withholding of a supply of energy to an engine of the AV, or a regenerative energy action.
{Para [0175] “Upon receipt of the coasting signal, the cruise control module 162 adopts a wider speed range, such as +2 km/h and −4 km/h, thereby allowing greater increases and decreases in vehicle speed before intervention. The torque management module 168 may instruct the transmission controller module 176 to place the car's transmission into neutral, and/or disengage a clutch to disconnect drive from the IC engine. Alternatively or in addition, the IC engine may be turned off via the IC engine actuation and controller module 172. Any or all of the modules within the vehicle and road module may be controlled to cause the vehicle to coast, in accordance with the definition of coasting given above.”

Para [0025] “The vehicle may include a regenerative power source, and the coasting mode may include regenerative braking”
}

Regarding claim 6, Plianos teaches The method of claim 1, wherein the control command identifies constraints associated with the one or more vehicle actions.
{ Para [0173] “In use, the cruise control module 162 operates to maintain the speed of the vehicle within +1 km/h and −2 km/h of a set speed input by the driver when not coasting.”
}

Regarding claim 7, Plianos teaches The method of claim 6, wherein the first instruction permits the vehicle control module to deviate from constraints associated with the one or more vehicle actions and identifies one or more of a range within which the vehicle control module can deviate from the constraints identified in the control command or a duration during which the vehicle control module is permitted to deviate from the constraints.
{Para [0175] “Upon receipt of the coasting signal, the cruise control module 162 adopts a wider speed range, such as +2 km/h and −4 km/h, thereby allowing greater increases and decreases in vehicle speed before intervention.”
}

Regarding claim 8, Plianos teaches The method of claim 1, further comprising: responsive to determining that the one or more conditions pertaining to the position of the AV with respect to the external environment are not satisfied, providing, to the vehicle control module, a second instruction that prohibits the vehicle control module from deviating from the one or more vehicle actions and from performing the energy saving action with respect to the AV.
{Para [0176] “Once the coasting control module 180 determines that the vehicle has reached the end of the selected coasting profile, the coasting request is cancelled. The cruise control adopts the narrower, non-coasting speed range. The torque management module 168 and/or ABS braking module 166 control their respective modules within the vehicle and motor control module 170 as required. This may involve restarting the IC engine, selecting a transmission gear, reengaging the clutch, and/or controlling the IC engine, electric motor, transmission and brakes in accordance with the requirements of the non-coasting mode.”
Where the condition of using the coasting mode is that there vehicle is within the coasting profile. When the vehicle exits the coasting profile this condition is no longer being satisfied and thus the vehicle switches back to a narrow speed range.
}
Regarding claim 10, it recites  a system having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Plianos teaches A system comprising: a memory; and a processing device, coupled to the memory, to perform operation comprising:
{Para [0036-0038] “The means for generating a plurality of coasting profiles for the vehicle, may comprise: an electronic processor having an electrical input for receiving signals indicative of a value of vehicle speed and upcoming changes in geometry of a predicted vehicle path, and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, wherein”
}


Regarding claim 12, it recites a system having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 14, it recites a system having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 15, it recites a system having limitations similar to those of claim 8 and therefore is rejected on the same basis.


Regarding claim 16, it recites a system having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Plianos teaches A non-transitory computer-readable medium having instructions stored thereon that, responsive to execution by a processing device, cause the processing device to perform operations comprising:
{Para [0036-0038] “The means for generating a plurality of coasting profiles for the vehicle, may comprise: an electronic processor having an electrical input for receiving signals indicative of a value of vehicle speed and upcoming changes in geometry of a predicted vehicle path, and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, wherein”
}


Regarding claim 18, it recites a non-transitory computer-readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 20, it recites a non-transitory computer-readable medium having limitations similar to those of claim 8 and therefore is rejected on the same basis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Plianos et al. (US 20190100208 A1; hereinafter known as Plianos) in view of Guirlanda et al. (US 20210188274 A1; hereinafter known as Guirlanda).

Regarding claim 2, Plianos teaches The method of claim 1, further comprising: determining, by a vehicle system, an indication of the energy saving action that is a suggested energy saving action to be performed by the vehicle control module.
{fig. 1 label 110 and 108Para [0036-0038] “The means for generating a plurality of coasting profiles for the vehicle, may comprise: an electronic processor having an electrical input for receiving signals indicative of a value of vehicle speed and upcoming changes in geometry of a predicted vehicle path, and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, wherein”
Where the vehicle is receiving indications of upcoming coasting, e.g. energy saving actions, through gps and and electronic map This is then communicated to a vehicle control module.
Para [0174-0175] “In the embodiment illustrated, the coasting signal is sent at the point on the current path of the vehicle corresponding with the starting point of the selected coasting profile.”… “Upon receipt of the coasting signal, the cruise control module 162 adopts a wider speed range, such as +2 km/h and −4 km/h, thereby allowing greater increases and decreases in vehicle speed before intervention. The torque management module 168 may instruct the transmission controller module 176 to place the car's transmission into neutral, and/or disengage a clutch to disconnect drive from the IC engine. Alternatively or in addition, the IC engine may be turned off via the IC engine actuation and controller module 172. Any or all of the modules within the vehicle and road module may be controlled to cause the vehicle to coast, in accordance with the definition of coasting given above.”

}
Plianos does not explicitly teach receiving, from the vehicle control module, an indication of a suggested action to be performed by the vehicle control module

However Guirlanda teaches receiving, from the vehicle control module, an indication of the 
{fig. 2, Para [0025], para [0028], and para [0030]
Where modules 204 208 212 214 and 220 in combination could be considered a vehicle control module. Module 216 is receiving indications that are used to formulate a suggested action. That action is then performed by the module 220 which again can be considered a part of the vehicle control module.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plianos to incorporate the teachings of Guirlanda to receive indications of recommend actions from the vehicle control module because it would be obvious to try as it is common within computing systems to divide tasks amount modules, where one module might receive indications and then another module will preform processing/decision making based on the indications.

Regarding claim 11, it recites a system having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 17, it recites a non-transitory computer-readable medium having limitations similar to those of claim 2 and therefore is rejected on the same basis.


Claim(s) 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plianos et al. (US 20190100208 A1; hereinafter known as Plianos) in view of Guirlanda et al. (US 20210188274 A1; hereinafter known as Guirlanda) and Grinenval et al. (US 20180050701 A1; hereinafter known as Grinenval).


Regarding claim 4, Plianos teaches The method of claim 1, further comprising: determining, by a vehicle system, an indication of a suggested energy saving action to be performed by the vehicle control module;
{fig. 1 label 110 and 108Para [0036-0038] “The means for generating a plurality of coasting profiles for the vehicle, may comprise: an electronic processor having an electrical input for receiving signals indicative of a value of vehicle speed and upcoming changes in geometry of a predicted vehicle path, and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, wherein”
Where the vehicle is receiving indications of upcoming coasting, e.g. energy saving actions, through gps and and electronic map This is then communicated to a vehicle control module.
Para [0174-0175] “In the embodiment illustrated, the coasting signal is sent at the point on the current path of the vehicle corresponding with the starting point of the selected coasting profile.”… “Upon receipt of the coasting signal, the cruise control module 162 adopts a wider speed range, such as +2 km/h and −4 km/h, thereby allowing greater increases and decreases in vehicle speed before intervention. The torque management module 168 may instruct the transmission controller module 176 to place the car's transmission into neutral, and/or disengage a clutch to disconnect drive from the IC engine. Alternatively or in addition, the IC engine may be turned off via the IC engine actuation and controller module 172. Any or all of the modules within the vehicle and road module may be controlled to cause the vehicle to coast, in accordance with the definition of coasting given above.”

}
Plianos does not explicitly teach receiving, from the vehicle control module, an indication of a suggested action to be performed by the vehicle control module
responsive to the receiving the indication of the suggested future energy saving action, determining one or more additional vehicle actions to move the AV to another position that allows the suggested future energy saving action to be performed; 
and providing an additional control command identifying the one or more additional vehicle actions to move the AV to the other position.

However Guirlanda teaches receiving, from the vehicle control module, an indication of a 
{fig. 2, Para [0025], para [0028], and para [0030]
Where modules 204 208 212 214 and 220 in combination could be considered a vehicle control module. Module 216 is receiving indications that are used to formulate a suggested action. That action is then performed by the module 220 which again can be considered a part of the vehicle control module.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plianos to incorporate the teachings of Guirlanda to receive indications of recommend actions from the vehicle control module because it would be obvious to try as it is common within computing systems to divide tasks amount modules, where one module might receive indications and then another module will preform processing/decision making based on the indications.

Plianos in view of Guirlanda does not teach responsive to the receiving the indication of the suggested future energy saving action, determining one or more additional vehicle actions to move the AV to another position that allows the suggested future energy saving action to be performed; 
and providing an additional control command identifying the one or more additional vehicle actions to move the AV to the other position.

However Grinenval teaches responsive to the receiving the indication of the suggested future energy saving action, determining one or more additional vehicle actions to move the AV to another position that allows the suggested future energy saving action to be performed; 
and providing an additional control command identifying the one or more additional vehicle actions to move the AV to the other position.
{Fig. 1, Para [0037] where vehicle 1 has a command to maintain energy efficient operation, but if the vehicle deviates too far from the tolerance range 10 the vehicle is brought back into position 11 within region 10, region 10 being the area that allows the energy efficient operation to be performed.

Para [0031] “In tolerance region 10, provision is made that the target trajectory is optimally tracked. Provision is made that a comfort criterion (e.g., minimized jerking) and/or an energy efficiency criterion (e.g., minimized fuel consumption) is definedly more highly prioritized as compared with trajectory-tracking control.”
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plianos in view of Guirlanda to incorporate the teachings of Grinenval to move the vehicle into a position that where the energy saving action can be performed because if the vehicle is not moved into the position where the energy saving action can be performed, e.g. the vehicle is not moved and remains too close to another vehicle, an accident may occur. Thus, properly positioning the vehicle prior to the energy saving action improves safety. (Grinenval para [0037] “if first vehicle 1 is located within tolerance region 10, the target trajectory can then be tracked while maintaining comfort criteria and/or criteria relating to energy efficiency. If this results in a situation in which first vehicle 1 departs from tolerance region 10, however, the positioning of first vehicle 1 at target position 11 is definedly prioritized. Performance of this driving task can then result in comfort shortcomings and/or in shortcomings with regard to energy efficiency (e.g., elevated fuel consumption), although collisions of vehicle 1 with other vehicles 2, 3 can advantageously be prevented.”)


Regarding claim 13, it recites a system having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 19, it recites a non-transitory computer-readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis.


Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Plianos et al. (US 20190100208 A1; hereinafter known as Plianos) in view of Lin et al. (US 20220097728 A1; hereinafter known as Lin).

Regarding claim 9, Plianos teaches The method of claim 1.

Plianos does not explicitly teach wherein the vehicle control module comprises a third-party vehicle control module.

However Lin teaches wherein the vehicle control module comprises a third-party vehicle control module.
{
{Para [0029] “Control system 111 may further comprise subsystem controllers 205. Subsystem controllers 205 can include a controller for the steering unit 201, a controller for the throttle unit 202, and a controller for the braking unit 203. Each subsystem controller 205 receives one or more control commands from the ADV control system 111.”
para [0032] “Subsystem controllers 205 can be integrated with ADV controller 111 or as stand-alone subsystem controllers. In practice, subsystem controllers are often third-party controllers such that the ADV control system communicates with the subsystem actuators controller via a programming interface,”

Where the control system 111, e.g. vehicle control module, is of a different party then other controllers involved in the operation of the vehicle.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plianos to incorporate the teachings of Lin to have the vehicle control module be a third-party vehicle control module because it would be obvious to try as it is a common practice within the field of vehicle control to have 3rd party controllers. (Lin para [0032] “Subsystem controllers 205 can be integrated with ADV controller 111 or as stand-alone subsystem controllers. In practice, subsystem controllers are often third-party controllers such that the ADV control system communicates with the subsystem actuators controller via a programming interface, and the specifics of how a command is executed and actuated by the control subsystem are a “black box” to the ADV controller designer.”)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668